DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chae (US 2015/0346779 A1).

Instant Claim 1: A mobile terminal,  (“Disclosed are an electronic device,” (Chae, abstract)  The electronic device of Chae corresponds to the mobile terminal of the claim.)

comprising: a main body having a front surface and a rear surface;  (Fig 1B of Chae illustrates the front surface of the electronic device 100 (“main body”).  The electronic device 100 also contains a rear surface.)

a touch screen disposed on the front surface;  (“A display device that displays screens for multiple functions, for example, a touch screen 140 (fig 1A) is provided on a front surface of the electronic device 100.” (Chae, paragraph 40))

a cover mounted on the main body to open and close the touch screen,  (“When the front cover unit 210 of the cover 200 is opened, the entire area of the touch screen 140 in the electronic device 100 is outwardly exposed, as illustrated in FIG. 1A. However, if the front cover unit 210 of the cover 200 is closed, at least a part of the touch screen 140 in the electronic device 100 is covered 

and provided with a window portion for exposing a partial region of the touch screen to the outside   (“When the front cover unit 210 (fig 1A) covers at least a part of the touch screen 140, a partial area of the touch screen 140 is outwardly exposed through a screen projector (referred to as a window area) 201a formed on the front cover unit 210.” (Chae, paragraph 42))

and a translucent portion spaced apart from the window portion to cover another partial region of the touch screen;  (“Referring to FIG. 1B, when the front cover unit 210 of the cover 200 is closed, at least a part of the touch screen 140 corresponding to the window area 201a is outwardly exposed and projected by a keyboard screen projector (referred to as a keyboard area) 205 formed on the front cover unit 210.” (Chae, paragraph 44)  Referring to fig 1B of Chae, the keyboard area 205 corresponds to the translucent portion of the claim.)

and  10a controller configured to control information displayed on a first display unit corresponding to the window portion and a second display unit corresponding to the translucent portion on the touch screen,  (“The electronic device includes a touch screen, and a controller 

wherein the controller controls information displayed on the second display unit by an input to the first display unit or controls information displayed on the first display 15unit by an input to the second display unit while the cover covers the front surface.  (“Accordingly, keypads supporting various applications are provided and a user may use an application by touching a keypad of the touch screen 140 (fig 1A) projected in the keyboard area 205 in the same manner as a key button pressing-based input scheme.” (Chae, paragraph 46)  Therefore, a user’s touch input to the covered portion of the touch screen 140 of Chae impacts the display on window portion of the touch screen 140.)


Instant Claim 2: The mobile terminal of claim 1, wherein an input to the second display unit is based on an input applied through the translucent portion, and a function executable in the main body is executed by an input to the second display unit.  (“Accordingly, keypads supporting various applications 


Instant Claim 3: The mobile terminal of claim 2, wherein the window portion is a window hole to be open or a window provided in the window hole,  (Referring to fig 1A of Chae, window area 201a is a window.)

and an input to the first display unit is based on an input applied through the first display unit or window,  (When the user of Chae applies a touch input to the window area 201a, the user applies a touch input through the window area 201a.)

and any one function that is executable in the main body is61Attorney Docket No. 2060-5771 executed by an input to the first display unit.  (However, if the front cover unit 210 of the cover 200 is closed, at least a part of the touch screen 140 in the electronic device 100 is covered with the front cover unit 210, as illustrated in FIG. 1B.” (Chae, paragraph 43)  The part of the touch screen 140 exposed through the window area 201a is still a touch screen, meaning the user may provide touch input to the touch screen 140.)


Instant Claim 4: The mobile terminal of claim 3, wherein the cover is provided with at least one magnet, and the main body is provided with a hole sensor for sensing a magnetic 5force change due to the magnet.  (“The electronic device 100 (fig 5) includes the magnetic force sensor 170 that senses a magnetic force exerted from the magnetic force applier 190 as the electronic device 100 is inserted into the cover 200.” (Chae, paragraph 63)  The magnetic force applier 190 and magnetic force sensor 170 of Chae correspond to the magnet and hole sensor of the claim, respectively.)


Instant Claim 7: The mobile terminal of claim 1, wherein information displayed on the second display unit by an input to the first display unit is information related to information displayed on the first display unit, and information displayed on the first display unit by an input to the second display unit is information related to information displayed on the second display unit.  (“Specifically, if the user presses an intended area among areas corresponding to protruding keys of the keypad projected in the keypad area 205 (fig 1A), a key input corresponding to the pressed area is provided to the touch screen 140 through the flexible material of the keyboard area 205.” (Chae, paragraph 46))


Instant Claim 8: The mobile terminal of claim 1, wherein the cover comprises: a cover front portion configured to cover the front surface; a cover rear portion configured to cover the rear surface and fastened to the main body; and62Attorney Docket No. 2060-5771 a connection portion configured to connect the cover front portion and the cover rear portion.  (“Referring to FIGS. 2A and 2B, the cover 200 includes the front cover unit 210 and a rear cover unit 220. The cover 200 further includes a connection unit 203 interposed between the front cover unit 210 and the rear cover unit 220, for connecting the front cover unit 210 to the rear cover unit 220.” (Chae, paragraph 49))


Instant Claim 12: The mobile terminal of claim 8, wherein a rib is formed on one surface of the cover rear portion to provide a space for accommodating the connection portion.  (Referring to figs 2A and 2B of Chae, the rear cover unit 220 contains a space for accommodating the connection unit 203.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chae in view of Griffin (US 2013/0147753 A1).

Instant Claim 5: The mobile terminal of claim 4, wherein when it is sensed by the hole sensor that the cover is closed, the controller increases the touch sensitivity of a touch sensor provided in the main body to allow an input through the translucent portion.  (Chae teaches the electronic device and cover in accordance with claim 4, but does not disclose increasing the touch sensitivity when the cover is closed.  However, in the same field of endeavor, Griffin teaches increasing such touch sensitivity for a touchscreen device: “A method includes detecting a cover on a touch-sensitive display of an electronic device, and automatically increasing sensitivity of the touch-sensitive display to a touch when the cover is detected, without user interaction.” (Griffin, abstract))





Instant Claim 6: The mobile terminal of claim 5, wherein an input applied through the window portion or the translucent portion is a touch input or a touch and drag input while the cover is closed.  (“Accordingly, keypads supporting various applications are provided and a user may use an application by touching a keypad of the touch screen 140 (fig 1A) projected in the keyboard area 205 in the same manner as a key button pressing-based input scheme.” (Chae, paragraph 46))


Instant Claim 14: A method of controlling a mobile terminal having a cover disposed to cover at least part of a touch screen and formed with a window portion,  (This portion of claim 14 is substantially included within claim 1, and thus, is rejected under similar rationale.
Method claim 14 and apparatus claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, claim 14 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.)

the method comprising: 5sensing that the cover covers the touch screen;  (“The electronic device 100 (fig 5) includes the magnetic force sensor 170 that senses a magnetic force exerted from the magnetic force applier 190 as the electronic device 100 is inserted into the cover 200.” (Chae, paragraph 63)  The magnetic force applier 190 and magnetic force sensor 170 of Chae correspond to the magnet and hole sensor of the claim, respectively.)

increasing the touch sensitivity of the mobile terminal when the touch screen is covered;  (“A method includes detecting a cover on a touch-sensitive display of an electronic device, and automatically increasing sensitivity of the touch-sensitive display to a touch when the cover is detected, without user interaction.” (Griffin, abstract))

partitioning the touch screen into a first display portion corresponding to the window portion and a second display portion corresponding to a translucent portion 10spaced apart from the window portion, and displaying different information on the first display portion and the second display portion; and controlling information displayed on the second display unit by a touch input of the first display unit or controlling information displayed on the first display unit by a touch input of the second display unit.  (This portion of claim 14 is substantially included within claim 1, and thus, is rejected under similar rationale.)



Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chae.

Instant Claim 9: The mobile terminal of claim 8, wherein the cover front portion comprises: 5a non-metallic member provided with a recess portion in which the inside is recessed, and formed of a translucent plastic material;  (Referring to fig 1A of Chae, a portion of the keyboard area 205 is recessed and semitransparent.
Although Chae does not explicitly disclose whether the material used in the keyboard area 205 is non-metallic, such would be obvious to try as there are only two possibilities: metallic and non-metallic.)

and a film layer accommodated in the recess portion, wherein the film layer is formed not to protrude from the non-metallic member.  (Referring to fig 1A of Chae, the bottom layer of the keyboard area 205 corresponds to the film layer of the claim.)


Instant Claim 10: The mobile terminal of claim 9, wherein the film layer comprises: a PET (polyester) film layer; a UV pattern layer provided on one side of the PET film layer; a deposition layer provided on one surface of the UV pattern layer; and a silk printed layer provided on one side of the deposition layer, and 15wherein the silk printed layer has a predetermined pattern.  (Although Chae does not explicitly disclose each and every one of these layers, such layers are commonly 


Instant Claim 11: The mobile terminal of claim 9, wherein one end portion of the non-metallic member is formed with a protruding portion to be stepped downward.  (“Specifically, if the user presses an intended area among areas corresponding to protruding keys of the keypad projected in the keypad area 205 (fig 1A), a key input corresponding to the pressed area is provided to the touch screen 140 through the flexible material of the keyboard area 205.” (Chae, paragraph 46))


Instant Claim 13: The mobile terminal of claim 12, wherein the connection portion is any one of polyurethane, leather, and cloth.  (Although Chae does not explicitly disclose the exact material used to form connection unit 203, each of these options is well known in the art and would be obvious to use.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.